Exhibit 32 CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Franklin Wireless Corp. (the "Company")on Form 10-K for the fiscal year ended June 30,2011,as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, OC Kim, Chief ExecutiveOfficerand Acting Chief Financial Officer of the Company,certify,pursuant to 18 U.S.C.ss.1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (a) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 28, 2011 /s/ OC Kim OC Kim President and Acting Chief Financial Officer
